                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY, KENNETH MARTIN, as                     )
beneficiary of the Kenneth Ray Martin Roth IRA,     )
and MARTIN WEAKLEY on behalf of                     )
                                                    )
themselves and all others similarly situated,       )
                                                    )
                              Plaintiffs,           )
                                                    )
               v.                                   ) No.: 3:16-cv-00121-TAV-DCP
                                                    )
KPMG, LLP                                           )
                                                    )
                              Defendant.            )
                                                    )
                                                    )
                                                    )

                                 MOTION TO SUBSTITUTE

       Plaintiffs hereby move to substitute Eric Montague and Martin Ziesman, as Co-Trustee for

the Carolyn K. Ziesman Revocable Trust, for Kenneth Martin and Martin Weakley as Class

Representatives in the above-captioned action.1

I.     PROCEDURAL HISTORY

       On May 31, 2016, Plaintiffs moved for the appointment of Lewis Cosby and Kenneth R.

Martin (as beneficiary of the Kenneth Ray Martin Roth IRA) as Co-Lead Plaintiffs in this matter.

See Mot. to Appoint Counsel and Co-Lead Pls., ECF No. 11. On February 17, 2017, the Court




1
  Lewis Cosby will remain a Lead Plaintiff in this Action and will move to be certified as a Class
Representative in connection with Plaintiffs’ Motion for Class Certification scheduled to be filed
on March 15, 2019. Further, the Private Securities Litigation Reform Act (“PSLRA”) requires that
plaintiffs seeking to serve as a representative party submit a sworn certification that, among other
things, affirms that the plaintiff is willing to serve as a representative party and sets forth the
plaintiff’s transactions in the securities that are the subject of the action. See 15 U.S.C. §78u-
4(a)(2)(A). Certifications that comply with the PLSRA for Eric Montague and Martin Ziesman, as
Co-Trustee for the Carolyn K. Ziesman Revocable Trust, are attached hereto as Exhibits A and B,
respectively.
granted the motion and appointed Lewis Cosby and Kenneth R. Martin as Co-Lead Plaintiffs. See

Order, ECF No. 31.

       On September 15, 2017, Plaintiffs filed a Second Amended Complaint and added Martin

Weakley as a Named Plaintiff. See Second Am. Compl. ¶ 16, ECF No. 59.

II.    STANDARD

       Federal Rule of Civil Procedure 21 provides that: “On motion or on its own, the court may

at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see also Brown v. Yellow

Transp., Inc., Civ. Act. No. 07-2556, 2008 WL 1995075 (D. Kan. May 6, 2008) (emphasis added)

(“Rule 21 empowers courts to add or substitute parties at various stages of litigation.”). Federal

Rule of Civil Procedure 15 provides that “[t]he court should freely give leave [to amend] when

justice so requires.” Fed. R. Civ. P. 15(a)(2); see Newberry v. Silverman, 789 F.3d 636, 645 (6th

Cir. 2015) (quoting Janikowski v. Bendix Corp., 823 F.2d 945, 951 (6th Cir. 1987)) (“[I]t should

be emphasized that the case law in this Circuit manifests ‘liberality in allowing amendments to a

complaint.’”)).2

       While “[t]he Sixth Circuit has not determined whether Rule 21 or Rule 15 controls the

amendment of a pleading where the amendment seeks to add parties to the action” (Broyles v.

Correctional Med. Servs., Inc., No. 08-1683, 2009 WL 3154241, *3 (6th Cir. Jan. 23, 2009)), the

same standard of liberality governs application of either rule. Moore’s Fed. Practice, § 115.16[1]


2
  See also Sun Life Assurance Co. of Canada v. Conestoga Tr. Servs., LLC, 263 F. Supp. 3d 695,
697 (E.D. Tenn. 2017), aff'd, 717 F. App'x 600 (6th Cir. 2018) (“Although the decision to permit
amendment of pleadings is committed to the discretion of the court, the court’s discretion is limited
by Rule 15(a)’s liberal policy of permitting amendments to ensure the determination of claims on
their merits.”); Estate of Lacko, ex rel. Griswatch v. Mercy Hosp., Cadillac, 829 F. Supp. 2d 543,
554 (E.D. Mich. 2011) (quoting Tefft v. Seward, 689 F.2d 637, 639 (6th Cir. 1982) (“Granting
leave freely ‘reinforces the principle that cases should be tried on their merits rather than the
technicalities of pleadings.’”)).
                                                 2
(3d ed. 2011). Specifically, under either Rule 15(a)(2) or Rule 21, a motion to add or drop a party

should be granted unless it is “brought in bad faith, for dilatory purposes, results in undue delay or

prejudice to the opposing party, or would be futile.” Crawford v. Roane, 53 F.3d 750, 753 (6th Cir.

1995). See also, Thorn v. Bob Evans Farms, LLC, No. 2:12-cv-768, 2013 WL 2456336, at *2

(S.D. Ohio June 6, 2013) (citing Duling v. Gristede’s Operating Corp., 265 F.R.D. 91, 96097

(S.D.N.Y. 2010)); Dura Operating Corp. v. Magna Int’l, No. 2:10-cv-11566, 2011 WL 1296990,

at *2 (E.D. Mich. Apr. 5, 2011) (“Rules 15 and 21 set forth the standard for allowing a party to

. . . . add . . . . parties to an ongoing lawsuit.”).3

        In the class action context, lead plaintiffs, named plaintiffs and class representatives are

regularly withdrawn, substituted and added throughout the course of the litigation, including at the

class certification stage of the litigation. See Phillips v. Ford Motor Co., 435 F.3d 785, 787 (7th

Cir. 2006) (holding that “[s]ubstitution of unnamed class members for named plaintiffs who fall

out of the case because of settlement or other reasons is a common and normally an

unexceptionable (“routine”) feature of class action litigation . . . in the federal courts[.]” and

collecting cases); Birmingham Steel Corp. v. Tennessee Valley Auth., 353 F.3d 1331, 1342 (11th

Cir. 2003) (holding that a district court abused its discretion by refusing to permit substitution of

a class representative after discovery had been completed, numerous pretrial motions had been

resolved, and the case was ready for trial).4


3
  Because it is unclear in the Sixth Circuit whether Rule 15(a)(2) or Rule 21 applies to this specific
situation, Plaintiffs’ are moving pursuant to Rule 21 for the ease of the Court and the parties.
However, to the extent that the Court requires Plaintiffs to instead move pursuant to Rule 15 and,
therefore, requires an amended pleading with the names of the substituted parties, Plaintiffs will,
of course, do so immediately.
4
  Notably, in the related Miller Energy shareholder action pending against certain underwriters,
the parties stipulated to the dismissal of a lead plaintiff after plaintiffs moved for class certification
and “after it was discovered during his deposition that he did not purchase any shares.” See
                                                    3
II.     ARGUMENT

        Plaintiffs’ Motion to Substitute (“Motion”) is not made in bad faith, is neither made for

dilatory purposes nor will it result in undue delay, will not prejudice KPMG, and is not futile.

        First, the Motion is brought in good faith. Plaintiffs seek substitution for a proper purpose:

to ensure that the class representatives can and will fulfill the requisites for certification under Rule

23 and best protect the interests of the proposed Classes throughout the litigation. Further, though

under no obligation to do so, Plaintiffs notified KPMG that a motion to substitute was forthcoming

on February 11, 2019. See Opp’n to KPMG’s Request for Conference With Magistrate Judge at 2,

ECF No. 94. Such forthrightness is consistent with good faith. Moreover, Plaintiffs are moving

nearly six months in advance of the August 16, 2019 deadline to amend the pleadings. See

Modified Scheduling Order at 8, ECF No. 96. This, too, is consistent with good faith.

        Second, substitution is not being proposed for dilatory purposes and will not cause any

delay whatsoever in this litigation. Permitting substitution will not require any change to any

Court-imposed deadline. Contemporaneously with the filing of this Motion, Plaintiffs are serving

all relevant, non-privileged documents in their possession, and have provided counsel for

Defendant KPMG with dates for their depositions consistent with the Modified Scheduling Order.

As a result, KPMG will have more than enough time to review the proposed Class representatives’

documents in advance of the March 15, 2019 deadline for Plaintiffs’ motion for class certification

(14 days from today); the April 17, 2019 “good faith” deadline for the depositions of the class




Stipulation of Voluntary Dismissal of Lead Pl. Gabriel R. Hull’s Claims Against All Defs., Gaynor
v. Miller, No. 3:15-cv-545-TAV-CCS (E.D. Tenn.) (“Gaynor Action”), ECF No. 137; R. & R. at
5 n.3, Gaynor Action, ECF No. 167.
                                                   4
representatives (47 days from today); and the April 30, 2019 deadline for KPMG’s opposition to

Plaintiff’s motion for class certification (60 days from today).

        Third, substitution will not prejudice KPMG. In addition to the fact that the substitution

will not impede KPMG’s ability to oppose Plaintiffs’ motion for class certification, the substitution

does not entail changing any substantive aspect of the proposed class representatives’ claims or

allegations. If granted, the Motion would not be prejudicial because “it does not set forth new legal

theories upon which relief could be granted . . . . [T]he original complaints . . . . gave the defendants

adequate notice that additional parties might be joining the actions.” Soler v. G & U, Inc., 103

F.R.D. 69, 74-77 (S.D.N.Y. 1984) (finding that motion to add collective action opt-ins as named

plaintiffs pursuant to Rule 21 was not prejudicial and granting motion). Indeed, this type of

substitution is commonplace in class actions and routinely permitted by courts. See, e.g., Graves

v. Walton Cty. Bd. of Educ., 686 F.2d 1135 (5th Cir. 1982) (allowing substitution under Fed. R.

Civ. P. 21 while noting that it is “firmly established” that named plaintiffs may be substituted in

class actions); Thorn v. Bob Evans Farms, LLC, 2013 WL 2456336, at *2 (granting leave to

substitute named plaintiff before class certification because “substitution . . . will serve the ends of

justice in the case, and also serve to conserve judicial resources”); In re Stone Energy Corp. Secs.

Litig, 2009 U.S. Dist. LEXIS 91480, at *18-19 (W.D. La. Sep. 30, 2009) (disallowing substitution

prior to certification but after parties had engaged in substantive litigation would waste judicial

resources).

        Finally, substitution is not futile. As set forth above, the proposed Class representatives’

claims and allegations are identical to those of the extant named Plaintiffs. This Court already

denied KPMG’s motion to dismiss, finding that Plaintiffs sufficiently alleged Section 10 and

Section 11 claims. See generally Mem. Op. and Order, ECF No. 76.

                                                   5
       For the foregoing reasons, Plaintiffs respectfully move this Court to substitute Eric

Montague and Martin Ziesman, as Co-Trustee for the Carolyn K. Ziesman Revocable Trust, for

Kenneth Martin and Martin Weakley, as named Plaintiffs in the above-captioned action.



 Dated: March 1, 2019                          Respectfully submitted,

                                               /s/ Laura H. Posner
 Gordon Ball                                   Laura H. Posner
 GORDON BALL PLLC                              COHEN MILSTEIN SELLERS & TOLL
 550 W. Main Street                            PLLC
 Suite 600                                     88 Pine Street, 14th Floor
 Knoxville, TN 37902                           New York, New York 10005
 Tel: (865) 525-7029                           Tel: (212) 838-7797
 Fax: (865) 525-4678                           Fax: (212)838-7745
 gball@gordonball.com                          lposner@cohenmisltein.com
 lkb@gordonball.com
                                               Steven J. Toll
 Lead Counsel for Plaintiffs                   Allen Dreschel
                                               COHEN MILSTEIN SELLERS & TOLL
                                               PLLC
                                               1100 New York Ave NW, Suite 500
                                               Washington, DC 20005
                                               Tel: (202) 408-4600
                                               Fax: (202) 408-4699
                                               stoll@cohenmilstein.com
                                               adreschel@cohenmisltein.com


                                               Co-Lead Counsel for Plaintiffs




                                              6
                                CERTIFICATE OF SERVICE


       I hereby certify that on March 1, 2019, I caused the foregoing to be filed using the Court’s

CM/ECF System, which in turn sent notice to counsel of record.

 Dated: March 1, 2019                               /s/ Laura H. Posner
                                                    Laura H. Posner




                                                7
